Concurring Opinion by
Spaeth, J.:
I agree with the majority that the compulsory non-suit was correctly granted against appellant Mildred Korpa in her cause of action against appellee Stuyvesant Insurance Company. I also agree that the compulsory nonsuit was incorrectly granted against counterclaim appellant Stuyvesant, and that the case should be remanded for further proceedings. Upon remand, however, I would instruct the court below to permit counterclaim appellee Korpa to amend her reply to Stuyvesant’s counterclaim.
Paragraphs 24 and 25 of Stuyvesant’s counterclaim read as follows:
“24. On or about February 28, 1968, the plaintiff filed with defendant an application for benefits, a true and correct copy of which is attached hereto and marked ‘Exhibit C.’ In said application plaintiff indicated she had ‘taken sick or injured’ on January 2, 1968. The application further indicated that although plaintiff suspected a neck injury, she was suffering from a thyroid condition.
“25. Thereafter on the basis of said application defendant paid plaintiff disability benefits on a sickness basis. Defendant paid a total of $5,226.42 to plaintiff. Said payments are admitted by the plaintiff in paragraphs Twelfth and Thirteenth of plaintiff’s Amended Complaint.”
*588Korpa replied to paragraph 25 of the counterclaim as follows:
“25. The averments contained in Paragraph 25 are denied, and your plaintiff avers that disability benefits were paid to her resulting from the original injury of which the defendant, Stuyvesant Life Insurance Company, had notice.”
This reply is inaccurate. Korpa did have thyroid surgery in February of 1968. The physician’s statement on Korpa’s original application for benefits from Stuyvesant reads as follows:
“Patient was first treated for suspected neck injury— on confinement to hospital, thyroid condition was found and operation was performed.”
This surgery occurred after the effective date of the Stuyvesant policy, and according to the testimony of Stuyvesant’s own claims examiner, the claim for that surgery was legitimate under the Stuyvesant policy.
If the reply were left in its present form, and Stuyvesant should win on its counterclaim, Korpa would be precluded from retaining the portion of the $5,226.42 that Stuyvesant properly paid her for the thyroid operation. I would therefore permit Korpa to amend the reply to differentiate between the payments made for the surgery and those made for the 1966 injury.
I grant that such an amendment would create an inconsistency between the original reply and the amended reply. Although there is a general principle that requires consistency between the amended defense and the original, that principle is subject to the exception that it does not apply when there is a satisfactory explanation of the contradictions or inconsistencies in the averments of the defensive pleadings. Avondale Cut Rate, Inc. v. Associated Excess Underwriters, 406 Pa. 493, 178 A.2d 758 (1962); Stewart v. Hooks, 372 Pa. 542, 94 A.2d 756 (1953); Levin v. Kapnek, 166 Pa. Superior Ct. 39, 70 A.2d 392 (1950). In Stewart v. Hooks, supra, for ex*589ample, a contractual oral agreement was admitted in the defendant’s first answer, and was denied in the second. The amendment was nevertheless permitted because the defendant was ignorant of the true facts while the plaintiff should have had knowledge of them, and because of the oversight of counsel.
In the case at hand, a sufficient explanation for the contradictions in the two pleadings is also present. Korpa was led by the conduct of the insurance company to believe that at least the greater portion of the benefits she received were based on her 1966 injury. Every claim form she submitted, except the first application related to the thyroid surgery, was based on the disability allegedly resulting from that injury. According to the testimony of Stuyvesant’s claims examiner, however, it was not the practice of the insurance company to review claim forms after the first one. Because of this careless handling of claims, Stuyvesant continued to pay Korpa, and she naturally assumed they were paying her for the injury she was claiming in those forms.
Furthermore, Korpa’s attorney was careless in his preparation of the reply. Korpa herself was not schooled in the law, and obviously relied on her attorney in the preparation of such a complicated law suit. His study of the insurance policies and the claims forms and his questioning of his client should have revealed to him that the thyroid surgery was distinct from the 1966 injury claims. Korpa should not be penalized for the inefficiency of her attorney. “ [T] he rights of litigants should not be made to depend on the skill of the pleaders but rather on the justice of their claims.” Avondale Cut Rate, Inc. v. Associated Excess Underwriters, supra at 500, 178 A.2d at 762.
In summary, therefore, while I concur in the majority’s disposition of the case, I would include the additional instruction to the court below to permit the amendment of Korpa’s reply to the counterclaim.